Felton, Chief Judge.
“A general appearance by answering a petition waives all irregularities in the service of process.” Hagins v. Howell, 219 Ga. 276 (1) (133 SE2d 8); Code § 81-209. Accordingly, when the defendant county appeared and answered and demurred to the plaintiff landowner’s petition for damages for diminution of the fair market value of his land by the construction of landfills in the building of a highway, it thereby waived the non-compliance, if any, of the service of process with the requirement of Code § 23-1503 (Ga. L. 1872, p. 39); therefore, the court did not err in its judgment overruling the defendant’s motion to dismiss the petition on this ground, made subsequently to its general appearance.

Judgment affirmed.